United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3625
                         ___________________________

                                Peter Agaba Ngobya

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States1

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: July 16, 2015
                               Filed: July 23, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.




      1
       Loretta E. Lynch has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
       Tanzanian citizen Peter Agaba Ngobya petitions for review of an order of the
Board of Immigration Appeals upholding an immigration judge’s decision to deny his
application for asylum. After careful consideration of the issues before us,2 we deny
the petition, because we conclude that substantial evidence supports the finding that
Ngobya failed to establish past persecution or a well-founded fear of future
persecution, due to any protected ground. See Matul-Hernandez v. Holder, 685 F.3d
707, 710-13 (8th Cir. 2012). The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      2
      The agency’s rulings denying withholding of removal and relief under the
Convention Against Torture are not before us in this petition for review.

                                         -2-